   Case 2:14-cv-00601-MHT-JTA Document 3095 Filed 01/19/21 Page 1 of 7




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,               )
                                     )
        Plaintiffs,                  )
                                     )     CIVIL ACTION NO.
        v.                           )       2:14cv601-MHT
                                     )
JEFFERSON S. DUNN, in his            )
official capacity as                 )
Commissioner of                      )
the Alabama Department of            )
Corrections, et al.,                 )
                                     )
        Defendants.                  )

             PHASE 2A REVISED REMEDY SCHEDULING ORDER
                   ON THE EIGHTH AMENDMENT CLAIM

    Upon consideration of the parties’ joint report on

how to proceed with the Savages’ assessment (doc. no.

3091), as well as representations made on the record

during the status conference on January 13, 2021, it is

ORDERED that the remaining deadlines and dates for the

Phase 2A remedy scheduling order for the Eighth Amendment

claim    are    revised   as   set   forth    below     and   that       the

defendants’ motion for an extension (doc. no. 3043) is

denied as moot.
     Case 2:14-cv-00601-MHT-JTA Document 3095 Filed 01/19/21 Page 2 of 7




      It is further ORDERED that, if the court has omitted

an    issue,    included      an   issue    that    should     have   been

omitted, or simply made an error in the chart below, the

parties should inform the court of the error by 5:00 p.m.

on January 25, 2021.




                                     2
  Case 2:14-cv-00601-MHT-JTA Document 3095 Filed 01/19/21 Page 3 of 7



                                       OLD DATES         NEW DATES

STAFFING
Savages to identify any posts, by      Suspended         3/12/2021,
facility, that cannot be filled with   pending           5:00 p.m.
BCOs or CCOs as well as any            resolution of
limitation on CO & BCO mix in any      the motion for
housing unit. (doc. nos. 2758, 2811,   extension (doc.
2854, & 3091).                         no. 3043)
If plaintiffs disagree with Savages’                     3/26/2021,
recommendations in whole or in part,                     5:00 p.m.
they may object, except on the
ground that the Savages did not
conduct an in-person visit as part
of their assessment. (doc. no.
3091). They shall file notice with
the court indicating which
recommendations they object to, if
any.
The parties will complete mediation                      4/16/2021,
on any dispute arising from the                          5:00 p.m.
Savages’ identification of posts
that BCOs and/or CCOs cannot fill.
(doc. no. 3091).
If plaintiffs did not object to                          4/21/2021,
Savages’ recommendations, or if                          5:00 p.m.
plaintiffs initially objected to
Savages’ recommendations and the
parties were able to reach full
agreement through mediation,
plaintiffs shall include a proposal
for modification of the format of
quarterly staffing reports in their
proposed omnibus remedial order. If
parties fail to reach full
agreement, plaintiffs shall include
a statement identifying areas of
agreement and disagreement in their
proposed omnibus remedial order.
(doc. no. 3078).
If plaintiffs did not object to                          5/5/2021, 5:00
Savages’ recommendations, or if                          p.m.
plaintiffs initially objected to
Savages’ recommendations and the
parties were able to reach full
agreement through mediation,
defendants shall include their
proposal for modification of the
quarterly staffing reports and any
objections to the plaintiffs’
proposal in their proposed omnibus

                                  3
  Case 2:14-cv-00601-MHT-JTA Document 3095 Filed 01/19/21 Page 4 of 7




remedial order. If the parties fail
to reach full agreement, defendants
shall include a statement
identifying areas of agreement and
disagreement in their proposed
omnibus remedial order. (doc. no.
3078).
Plaintiffs may reply to the                              5/12/2021,
defendants’ proposed order.                              5:00 p.m.
The court will hold a pretrial                           5/17/2021,
conference with the parties                              10:00 a.m.
regarding their proposed omnibus
remedial orders, including the
proposed modification of format of
quarterly staffing report or areas
of disagreement over the Savages’
recommendations. (doc. no. 3078).
The court will hold an evidentiary                       5/24/2021,
hearing on the parties’ omnibus                          10:00 a.m.
remedial orders, including the
proposed modification of format of
quarterly staffing report or areas
of disagreement over the Savages’
recommendations. (doc. no. 3078).

OMNIBUS REMEDIAL PROCESS

The parties shall file a joint         1/15/2021, 5:00
discovery plan tailored to             p.m.
developing their proposals for the
omnibus remedial order. (doc. no.
3078).
The plaintiffs shall file their        4/21/2021, 5:00
proposed omnibus remedial order.       p.m.
(doc. nos. 3078 & 3087). The order
shall address the following issues:

  •   Defendants’ concerns about the
      need for clarification or
      modification of the stipulated
      remedial orders currently
      subject to temporary PLRA
      findings as outdated,
      duplicative, overly intrusive,
      or otherwise incompatible with
      the PLRA.
  •   The issues addressed by those
      remedial orders.
  •   The impact of COVID-19.



                                  4
  Case 2:14-cv-00601-MHT-JTA Document 3095 Filed 01/19/21 Page 5 of 7




  •  Outstanding issues related to
     inpatient treatment and
     segregation-like conditions.
   • Suicide prevention, including
     periodic mental-health rounds.
   • Mental-health staffing,
     including the subjects
     addressed by the disputed Order
     and Injunction on Mental Health
     Understaffing (doc. nos. 2301,
     2301-1) and Order and
     Injunction on Mental Health
     Staffing Remedy (doc. nos.
     2688, 2688-1, 2688-2).
   • Correctional staffing,
     including consideration of the
     issues raised by the Savages’
     report.
   • Segregation, including out-of-
     cell time, physical
     modification to segregation
     units, and additional training
     related to segregation. This
     will also include the terms
     under which a prisoner with
     serious mental illness (SMI)
     may be houses in segregation,
     including two related but
     separate sub-issues: how the
     “extenuating circumstances”
     that allow an SMI to be placed
     in segregation should be
     defined, and how long an SMI
     can remain in segregation when
     such circumstances exist.
The defendants shall file in           5/5/2021, 5:00
response their proposed omnibus        p.m.
remedial order, responding to the
plaintiffs’ proposals and addressing
the same issues listed above. (doc.
nos. 3078 & 3087).
Plaintiffs may reply to the            5/12/2021, 5:00
defendants’ proposed order. (doc.      p.m.
nos. 3078 & 3087).
The court will hold a pretrial         5/17/2021,
conference with the parties            10:00 a.m.
regarding their proposed omnibus
remedial orders via
videoconferencing. (doc. nos. 3078
& 3087).

                                  5
  Case 2:14-cv-00601-MHT-JTA Document 3095 Filed 01/19/21 Page 6 of 7




The court will hold an evidentiary      5/24/2021,
hearing on the parties’ proposed        10:00 a.m.
omnibus remedial orders. (doc. nos.
3078 & 3087). The court will
determine later whether the hearing
will be in person, by
videoconferencing, or a combination
of both.

STIPULATIONS SUBJECT TO TEMPORARY
PLRA FINDINGS

Mental-health understaffing             In effect until
stipulation (doc. no. 2301).            court enters an
                                        omnibus
                                        remedial
                                        opinion
Stipulations regarding the              In effect until
definition of SMI (doc. no. 1720);      court enters an
Bibb segregation issues (doc. no.       omnibus
1751); and preplacement screening,      remedial
etc. (doc. no. 1815).                   opinion

Stipulation regarding hospital-level    In effect until
care (doc. nos. 2717, 2724).            court enters an
                                        omnibus
                                        remedial
                                        opinion
Stipulations regarding intake (doc.     In effect until
no. 1794); coding (doc. no. 1792);      court enters an
and referral (doc. no. 1821).           omnibus
                                        remedial
                                        opinion
Stipulation regarding individual        In effect until
treatment plans (doc. no. 1865).        court enters an
                                        omnibus
                                        remedial
                                        opinion
Stipulations regarding psychotherapy    In effect until
and confidentiality (doc. no. 1899)     court enters an
and confidentiality (doc. no. 1900).    omnibus
                                        remedial
                                        opinion
Interim suicide prevention order        In effect until
(doc. nos. 2560, 2569, 2698, 2777, &    court enters an
2914 and as previously clarified in     omnibus
open court during Jan. 7, 2020,         remedial
status conference).   The court’s       opinion
remedial opinion and judgment for
immediate relief regarding suicide
prevention (doc. nos. 2525, 2526,

                                    6
  Case 2:14-cv-00601-MHT-JTA Document 3095 Filed 01/19/21 Page 7 of 7




2698, & 2777) and the defendants’
motion to alter, amend, or vacate
(doc. nos. 2564, 2698, & 2777) both
remain stayed. During the omnibus
process, the court expects the long-
term suicide-prevention agreement
(doc. no. 2699) to be the basis for
the parties’ proposals.

Second amended stipulation regarding   In effect until
mental-health consultation to the      court enters an
disciplinary process (doc. nos.        omnibus
2718, 2725).                           remedial
                                       opinion

STANDING ORDER FOR HEARINGS
The Phase 2A Order Regarding All
Hearings and Evidentiary Hearings
provides additional general
requirements for filings, unless
otherwise specified (doc. no. 2727).


     DONE, this the 19th day of January, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  7
